HART, J., (after stating the facts). The decision of the circuit court was correct. The road improvement district in question was formed under Act 338 of the Acts of 1915. See Acts of 1915, page 1400. The provisions of the act were complied with in organizing the district. No complaint on that account is made. About six miles of the right-of-way and the property situated thereon of the St. Louis, Iron Mountain & Southern Railway Company were embraced within the limits of the improvement district. Section 11 of the act provides that the board of assessors shall enter all lands embraced in the district upon the assessment books showing, if the property be a railroad, the name of the owner thereof, the supposed mileage in the district, the present assessed value of the railroad and other property belonging to the company and the amount of assessed benefits per mile, and the total amount of the benefits assessed against said railroad. But the section also provides that no error in the name of the owner or description of the property shall invalidate the assessment if sufficient description is given to identify the same. Section 25 provides for collecting delinquent taxes in the improvement district. It provides that the board of commissioners shall institute proceedings in the chancery court to enforce the collection of delinquent taxes and that the judgment shall provide for the sale of the delinquent land by a commissioner. It further provides that said proceedings and judgment shall be in the nature of proceedings in rem, and that it shall be immaterial that the ownership of said land be incorrectly alleged in said proceedings; and that said judgment shall be enforced wholly against the land and not against any other property of the defendant. Section 13 provides that the county court shall hear and determine the justness of the assessment of benefits made by the board of assessors and is authorized to equalize, lower or raise any assessment upon a proper showing to the court. (1) Section 14 provides that the judgment of the county court at the hearing shall have all the force and effect of a judgment against all of the real property in the district. It further provides that any owner of real property within the district may appeal from the judgment fixing the assessment of benefits, within ten days, by filing an affidavit for appeal and stating therein the special matters appealed from'. Thus it will be seen that the proceedings are in the nature of proceedings in rem. The statute expressly provides that no error in the name of the owner or description of the property shall invalidate the assessment if sufficient description is given to identify the same. (2) At the time the assessment was made in the present case, the record shows that the property did not belong to the St. Louis, Iron Mountain & Southern Bail-way Company. The statute in express terms provides that the appeal shall be taken by the owner of the real property to be affected thereby. Inasmuch as the St. Louis, Iron Mountain & Southern Bailway Company did not own the property at the time the judgment confirming the assessment of the board of assessors was rendered by the county court, it did not have the right to appeal from that order. The appeal should have been made by the company owning the property at that time. Therefore, the circuit court properly dismissed the appeal of the St. Louis, Iron Mountain & Southern Bailway Company. The Missouri Pacific Bailroad Company on the same day filed a petition asking to be made a party defendant to the proceedings on the ground that it was the owner of the property at the time the order of the county court confirming the assessment of the board of assessors -was made. If it was the owner of the property at that time it had the right under the statute to file an affidavit and take an appeal from the order of the county court. Not having done >so, it had no right to come into the circuit court and ask to be made a party there. It lost its right of appeal when it failed to file its affidavit therefor in the time and manner prescribed by the statute. It follows that the judgment must be affirmed.